Citation Nr: 0613402	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-15 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

L. Cryan, Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In November 2004, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the file. 

The reopened claims of service connection for PTSD and for 
hearing loss are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an October 1998 rating decision, the RO denied service 
connection for PTSD; after the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision.

2. The additional evidence submitted since the October 1998 
rating decision by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim of service connection for PTSD, and 
therefore raises a reasonable possibility of substantiating 
the claim.

3. In a February 1999 rating decision, the RO denied service 
connection for bilateral hearing loss; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision.

4. The additional evidence submitted since the February 1999 
rating decision by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim of service connection for bilateral 
hearing loss, and therefore raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1. The October 1998 rating decision by the RO, denying 
service connection for PTSD, became final.  38 U.S.C.A. § 
7105 (West 2002).

2. New and material evidence has been presented since the 
October 1998 rating decision, and the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).

3. The February 1999 rating decision by the RO, denying 
service connection for bilateral hearing loss, became final.  
38 U.S.C.A. § 7105 (West 2002).

4. New and material evidence has been presented since the 
February 1999 rating decision, and the claim of service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

In Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), 
the Court held that the VCAA notice in a new and material 
evidence claim must include notice of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

In this case, the RO provided pre-adjudication VCAA notice by 
letters in May 2002 and August 2002.  The notice included the 
type of evidence needed to substantiate the claims for 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The August 2002 letter notified the veteran that he 
had to submit new and material evidence to reopen his claims 
of service connection.  The veteran was informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  The letters requested the veteran to tell the RO 
about any additional evidence that would support his claim 
and/or that he wanted the RO to try to obtain for him.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini at 18 Vet. App. (38 C.F.R. § 3.159 
notice); and, Kent at No. 04-181 (Vet. App. March 31, 2006) 
(new and material provisions).

To the extent the VCAA notices did not address the pertinent 
provisions of Dingess/Hartman, that is, the degree of 
disability and the effective date of the disability, the 
veteran has not been prejudiced by the lack of notice because 
the Board finds that new and material evidence has been 
submitted to reopen the claim, and the notice deficiency will 
be addressed in the remand. 

Claims to Reopen

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108 
(West 2002).

As the claims to reopen were received in January 2002, the 
current regulatory definition of new and material evidence 
under 38 C.F.R. § 3. 156 applies.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the September 2002 rating decision, the RO considered the 
issue of service connection for hearing loss de novo without 
regard to the previously denial of the claim.  Even though 
the RO reopened the claim, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of how the RO ruled.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

PTSD

In an October 1998 rating decision, the RO determined that 
the veteran's claimed in-service stressors were not of the 
type that could be verified.  The RO then denied the original 
claim on grounds that there was no diagnosis of PTSD which 
was based on a corroborated stressor.  After the veteran was 
notified of the adverse determination in October 1998 and of 
his procedural and appellate rights, he did not appeal the 
rating decision and the rating decision became final.

The evidence previously of record consisted of the veteran's 
claimed stressors that he witnessed one of his fellow 
soldiers lying inside a tent after he was hit by incoming 
mortar round.  Service personnel records indicate that the 
veteran served in Vietnam in the artillery.  The service 
medical records contained no compliant, finding, or history 
of PTSD. 

In January 2002, the veteran filed his current application to 
reopen the claim of service connection for PTSD. 

The additional evidence presented since the October 1998 
rating decision consists of VA records.  On VA examination in 
August 1999, the diagnosis was PTSD, predicated on the 
veteran's experiences in Vietnam.  VA records from 1998 to 
2003 show that the veteran was treated for PTSD. 

Additionally, the veteran submitted several stressor 
statements, which included specific stressful events in 
Vietnam. 

The claim was previously denied because there was no 
diagnosis of PTSD, which was based on a corroborated 
stressor.  The additional evidence described above relates to 
an unestablished fact necessary to substantiate the claim, 
namely, a current diagnosis of PTSD based on the veteran's 
experiences in Vietnam and credible supporting evidence that 
the in-service stressors occurred based on the specificity of 
the in-service stressors.  For this reason, the additional 
evidence is new and material evidence as it raises a 
reasonable possibility of substantiating the claim, and the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Hearing Loss

In a February 1999 rating decision, the RO denied service 
connection for bilateral hearing loss on grounds that there 
was no evidence that hearing loss was incurred in service.  
After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision and the rating decision became final.

The evidence previously of record consisted of a post-service 
diagnosis of bilateral hearing loss in 1993.  The service 
medical records, including the veteran's separation physical, 
were negative for any complaints, findings, or diagnosis of 
hearing loss.  

In January 2002, the veteran filed his current application to 
reopen the claim of service connection for bilateral hearing 
loss. 

The additional evidence presented since the February 1999 
rating decision consists VA records, dated in December 2001, 
disclosing a diagnosis of bilateral hearing loss with a 
thirty year history of hearing loss.  Additionally, in 
statements and in testimony, the veteran stated that he was 
exposed to artillery fire on a firebase in Vietnam as an 
assistant gunner on a 155 howitzer. 

As the claim was previously denied because there was no 
evidence of in-service hearing loss, the additional evidence 
establishes that the veteran suffered noise exposure during 
service and that hearing loss may be associated with noise 
exposure during service.  The additional evidence, when 
considered with the evidence previously of record, namely, a 
current diagnosis of hearing loss, relates to an 
unestablished fact necessary to substantiate the claim, 
namely, evidence of hearing loss that is related to an injury 
or event, causing injury in service, the absence of which was 
the basis for the prior denial of the claim.  For this 
reason, the additional evidence is new and material evidence 
as it raises a reasonable possibility of substantiating the 
claim, and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for PTSD is reopened. 

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened.

REMAND

Having reopened the claims of service connection for PTSD and 
bilateral hearing loss, further procedural and evidentiary 
development is needed.  Accordingly, the case is REMANDED to 
the RO, via the AMC, for the following action:

1. Ensure VCAA compliance, pertaining to 
the elements for establishing service 
connection, including degree of 
disability and the effective date of the 
disability in the event of the award of 
service connection, and ask the veteran 
to submit any evidence in his possession 
that pertains to the claims.  

2. Requests from the U.S. Army and Joint 
Services Research Center (JSRRC) the unit 
history and lessons learned for A 
Battery, 8th Battalion, 6th Artillery, 1st 
Infantry Division, from October 1966 to 
September 1967, including any information 
on: causalities from September 1966 to 
March 1967; Operations Cedar Falls, 


Tucson, Junction City, and Manhattan; a 
friendly fire incident in October 1996; 
and, any attack at Lai Khe in March 1967 
or on the firebase at Phu Loi. 

3. If an in-service stressor is verified 
or it can be determined that the veteran 
was engaged in combat with the enemy, 
schedule the veteran for VA psychiatric 
examination to determine whether he has 
PTSD under the criteria in DSM-IV, based 
upon the verified stressor(s) only, 
including combat, if it is so determined.  
The veteran's claims file must be made 
available to the examiner for review.  

4. Schedule the veteran for a VA 
audiological examination to determine 
whether the veteran has bilateral hearing 
loss, and, if so, the etiology of the 
hearing loss.  The claims folder must be 
made available for review by the 
examiner. 

In addressing the etiology of the 
bilateral hearing loss, the examiner 
is asked to express an opinion as to 
whether it is at least as likely as 
not that any current hearing loss is 
related to the veteran's noise 
exposure during service.

In formulating an opinion, the term 
"at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against causation. 





5. Following completion of the above, 
adjudicate the claim of service connection 
for PTSD, including a determination as to 
whether the veteran was engaged in combat, 
and service connection for bilateral 
hearing loss, considering all the evidence 
of record.  If any benefit sought on 
appeal remains denied, then furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  In 
this regard, a determination should be 
made as to whether the veteran's unit 
served in combat with the enemy.  
 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


